DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that the parent application has issued as a patent.  Suggested language would be --This application claims the benefits of priority as a continuation of U.S. Non-Provisional Patent Application Serial Number 15/518,648, filed on April 12, 2017, now U.S. Patent No. 10,589,126, --.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities: claim 1 recites “a living body” in lines 1-2, as well as “the body” in lines 3, 5, and 6; while claims 8 and 9 each recite “the living body.”  Applicant is requested to either amend lines 3, 5, .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a micro grid placed over the living body.” It is unclear if this is intended to be a different component than the previously recited grid.
Claim 10 recites the limitation “a radiopaque substrate” in line 1.  It is unclear if this is intended to be a different component than the previously recited “radio-opaque substrate.”  Claim 11 also recites this limitation and may need to be amended in kind.
Claim 11 recites that it depends upon itself, so it is unclear which previously recited limitations it inherits.  For sake of compact prosecution, claim 11 is taken herein to depend upon claim 10.
Claims 2-11 are rejected by virtue of their dependence upon claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites a micro grid placed over the living body, which fails to further limit the subject matter if the micro grid is the same as the previously recited grid.
Claim 9 recites that the reference point is an indelible marking on the skin of the living body, which fails to limit the structure of the recited system in any way.
Claim 10 recites a radiopaque substrate placed over the indelible marking, which fails to further limit the subject matter if the radiopaque substrate is the same as the previously recited radio-opaque substrate.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites the limitations “a radiographic film overlaying a region of the body,” “the film is positioned relative to a reference point on the body,” and “a grid disposed between the film and the body,” each of which positively recites the human body.  Suggested language would be --a radiographic film configured to overlay configured to be positioned relative to a reference point on the body--; and --a grid configured to be disposed between the film and the body--.
Claim 5 recites the limitation “a radiation detecting device positioned relative to the reference point,” which positively recites the human body.  Suggested language would be --a radiation detecting device configured to be positioned relative to the reference point--.
placed over the living body,” which positively recites the human body.  Suggested language would be --a micro grid configured to be placed over the living body--.
Claim 10 recites the limitation “a radiopaque substrate placed over the indelible marking,” which positively recites the human body.  Suggested language would be --a radiopaque substrate configured to be placed over the indelible marking--.
Claims 2-11 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitalini (U.S. No. 4,181,859).
Regarding claim 1, Vitalini discloses a system capable of determining movement of a radiation source implanted in a living body over time (Abstract; Fig. 2), the device L configured to overlay a region of the body so as to oppose the radiation source, whereby the film is configured to be positioned relative to a reference point on the body (col. 2, lines 5-7; capable of being so positioned); a grid disposed between the film and the body (col. 1, lines 3-4; col. 2, lines 12-13; col. 2, lines 40-43; e.g., if the system is placed in the mouth cavity, the grid is between the film and the body); and a radio-opaque substrate 2 overlaying the film (col. 1, lines 33-34; col. 2, line 14).
Regarding claim 2, Vitalini discloses that the film is reversibly attached to the radio-opaque substrate (col. 2, lines 35-39).
Regarding claim 4, Vitalini discloses that the film is removably attached to the grid (col. 2, lines 35-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo et al. (U.S. Pub. No. 2011/0207987 A1; hereinafter known as “DiCarlo”), in view of Lewis et al. (U.S. Pub. No. 2007/0019790 A1; hereinafter known as “Lewis”).
Regarding claim 1, DiCarlo discloses a system capable of determining movement of a radiation source implanted in a living body over time (Abstract; Fig. 11), the device comprising: a radiographic film configured to overlay a region of the body so as to oppose the radiation source, whereby the film is configured to be positioned relative to a reference point on the body ([0025]; [0138]; [0207]-[0208]; capable of being so positioned); and a radio-opaque substrate overlaying the film ([0017]; [0025]-[0026]; [0137]-[0138]; [0207]).  DiCarlo fails to disclose a grid disposed between the film and the body, though it does teach a visual marker disposed on the film ([0025]; [0208]).  Lewis discloses a similar system for determining movement of a radiation source implanted in a living body over time (Abstract; [0042]-[0043]) comprising a radiographic film and a grid attached to the film and configured to be disposed between the film and the body in order to provide a measuring scale to verify position ([0036]-[0038]; [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DiCarlo with the grid taught by Lewis in order to provide a measuring scale to verify position.
Regarding claim 5, the combination of DiCarlo and Lewis discloses the invention as claimed, see rejection supra, and DiCarlo further discloses a radiation detecting device configured to be positioned relative to the reference point ([0038]-[0039]; [0135]).

Regarding claim 8, the combination of DiCarlo and Lewis discloses the invention as claimed, see rejection supra, and Lewis further discloses a micro grid configured to be placed over the living body ([0036]-[0038]).
Regarding claim 9, the combination of DiCarlo and Lewis discloses the invention as claimed, see rejection supra, and further discloses that the film is configured to be positioned relative to a reference point that is an indelible marking on the skin of the living body (capable of being so positioned).
Regarding claim 10, the combination of DiCarlo and Lewis discloses the invention as claimed, see rejection supra, and DiCarlo further discloses a radiopaque substrate configured to be placed over the indelible marking ([0017]; [0025]-[0026]; [0137]-[0138]; [0207]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo and Lewis as applied to claim 10 above, and further in view of Fors et al. (U.S. Pub. No. 2004/0102699 A1; hereinafter known as “Fors”).  The combination of DiCarlo and Lewis discloses the invention as claimed, see rejection supra, but fails to disclose that the radiopaque substrate is a BB.  Fors discloses a similar imaging system (Abstract) wherein a radiopaque substrate comprising a BB is used to serve as a landmark ([0007]).  It would have been obvious to one of ordinary skill in the art before the .

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such a radiographic film that is integrally molded with a grid configured to be disposed between the film and a living body, in conjunction with a radio-opaque substrate overlaying the film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mick et al. (U.S. No. 5,561,698) teaches a system for calibrating the accuracy of positioning a radioactive source comprising a radiographic film pack and a radio-opaque scale.  Krupnick (U.S. No. 5,052,035) teaches a radiographic film and a radio-opaque grid.  Smith et al. (U.S. Pub. No. 2007/0075277 A1) teaches a radio-opaque substrate overlaying a set of radiation dosimeters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791